department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t employer_identification_number contact person id number telephone number date dear ------------ this is in reply to your ruling_request of -----------------------regarding a church and the neighborhood_land_rule of sec_514 of the internal_revenue_code the information submitted shows that you are a church that is recognized as exempt from federal_income_tax under sec_501 of the code you purchased two adjacent parcels of land with debt financing ---------- with no structures other than a level ground parking lot the land is presently used in part for church parking you also leased the property in ------- to a company not related to the church under a ten-year lease for public parking during periods most of the week when church is not in session the rent payments are a flat fee the lessee conducts paving lighting and cleaning you are responsible for repairs to adjoining sidewalks proposed plans for constructing a building that will be used for your church activities the proposed building will be built on your present property and the purchased property you request a ruling that it is reasonably certain that the land will be used for an exempt_purpose within years of its acquisition and that the property will be exempt from the debt- financed property provisions of sec_512 and sec_514 of the code as a result of the neighborhood_land_rule under sec_514 sec_501 of the code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable and educational_purposes no part of the net_earnings of which inures to the benefit of any individual income of exempt_organizations derived from the conduct of unrelated_trade_or_business sec_511 to of the code generally impose a tax on the unrelated business taxable the land was purchased for the purpose of church expansion you have submitted your sec_512 of the code generally exempts from unrelated_business_taxable_income rents_from_real_property sec_512 and sec_514 of the code generally impose income_tax notwithstanding the exception for rents under sec_512 on unrelated_business_taxable_income from debt- financed property sec_514 of the code provides a special rule for neighborhood land if an organization acquires real_property for the principal purpose of using the land commencing within years of the time of acquisition for an exempt_purpose and at the time of acquisition the property is in the neighborhood of other_property owned by the organization which is used in such manner the real_property acquired for such future use shall not be treated as debt- financed property so long as the organization does not abandon its intent to so use the land within the 10-year period the preceding sentence shall not apply for any period after the expiration of the 10-year period and shall apply after the first years of the 10-year period only if the organization establishes to the satisfaction of the secretary that it is reasonably certain that the land will be used in the described manner before the expiration of the 10-year period sec_514 of the code provides that subparagraph a i shall apply with respect to any structure on the land when acquired by the organization or to the land occupied by the structure only if and so long as the intended future use of the land for an exempt_purpose requires that the structure be demolished or removed in order to use the land in such manner ii shall not apply to structures erected on the land after the acquisition of the land and iii shall not apply to property subject_to a lease which is a business_lease as defined in this section immediately before the enactment of the tax reform act of sec_514 of the code has a special rule for debt-financed_property which extends the neighborhood_land_rule for churches to a 15-year period in addition churches are exempt from unrelated_debt-financed_income even if the acquired land does not meet the neighborhood test sec_1_514_b_-1 of the regulations defines the basic neighborhood_land_rule excepting certain real_property from debt-financed_property if it is acquired for the principal purpose of using it in an exempt_function within years years for churches of the time of acquisition commissioner that future use of the acquired land in furtherance of the organization's exempt_purpose before the expiration of the relevant period is reasonably certain the organization does not necessarily have to show binding contracts however it must at least have a definite plan detailing a specific improvement and a completion date and some affirmative action toward the sec_1_514_b_-1 of the regulations provides that in order to satisfy the sec_1_514_b_-1 ii and iii of the regulations correlate to sections sec_1_514_b_-1 of the regulations provides that if a church or association or sec_1_514_b_-1 of the regulations provides that this paragraph shall not apply to fulfillment of such a plan this information shall be forwarded to the commissioner of internal revenue washington d c for a ruling at least days before the end of the fifth year after acquisition of the land b c i ii and iii of the code convention of churches acquires real_property for the principal purpose of using the land in the exercise or performance of its exempt_purpose commencing within years of the time of acquisition such property shall not be treated as debt-financed_property so long as the organization does not abandon its intent to use the land in such a manner within the 15-year period any property after the expiration of the 15-year period further this paragraph shall apply after the first years of the 15-year period only if the church or association or convention of churches establishes to the satisfaction of the commissioner that use of the acquired land in furtherance of the organization's exempt_purpose before the expiration of the 15-year period is reasonably certain for purposes of the preceding sentence the rules contained in paragraph d iii of this section with respect to satisfying the commissioner that the exempt_organization intends to use the land within the prescribed time in furtherance of its exempt_purpose shall apply d i and ii of this section shall similarly apply to the rules contained in this paragraph you purchased land with debt financing and leased it to a third party for operating a parking lot the amounts derived appear to constitute rents_from_real_property excepted from unrelated_business_taxable_income under sec_512 of the code unless the land is debt-financed_property under sec_512 and sec_514 you have requested a ruling that the neighborhood_land_rule applies to exempt the land from the definition of debt-financed_property for years from acquisition you submitted your ruling_request in a timely manner and the information submitted satisfies us that it is reasonably certain that you will use the land in an exempt_purpose or function within years of acquisition under sec_514 of the code and b -1 d iii of the regulations for business leases operates to treat the land as debt-financed_property under the circumstances presented we think it does not because this limitation is not referenced in the special rules for churches under sec_1_514_b_-1 as the limitations for demolition and subsequent construction are purpose within years of its acquisition and that the properties are exempt from the debt- financed property provisions of sec_512 and sec_514 of the code as a result of the sec_1_514_b_-1 of the regulations provides that the limitations stated in paragraph the lease appears to constitute a business_lease we considered whether the limitation accordingly we rule that it is reasonably certain that the land will be used for an exempt neighborhood_land_rule under sec_514 for years beginning with the dates that you acquired them this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we are informing the -----------------key district_office of this ruling because this letter could help resolve any questions about your exempt status you should keep it in your permanent records if there are any questions about reporting requirements or about excise employment or other federal taxes please contact the ---------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ a toll free number or send correspondence to the following address ---------------------------------- ------------- ----------------------------------------------------------------------------- if there are any immediate questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely jane baniewicz manager exempt_organizations technical group enclosure notice
